Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/15/2018.  These drawings are accepted for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sliwa et al (US 2009/0163940). 
Regarding claims 1-3 and 14 Silwa et al discloses and teaches a therapeutic ultrasonic device including a housing (12) configured for handheld operation (0029-0032), an assembly for generating ultrasonic energy (14), a battery within the housing and coupled to power the assembly, a flexible elongate member (fig 8, 50) for positioning within the body of a patient and including a proximal, distal, and first lumen extending there-between, as well as an acoustic transmission member with proximal and distal portions coupled to the ultrasound assembly and configured to transmit the 
Regarding claims 2-3, 7-8, and 15-17, the system and method of Silwa et al further includes a transducer element and amplifier (0031, 0035, with a frequency range 1kHz-5MHz (0039), as well as the application of therapy to the body via activation of a switch (0030-0031, 0040, 0048, 0055), and connection of the ultrasonic assembly to the transmission member (0055-0056, along with diagnostic interrogation, 0040).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al (US 2009/0163940). Regarding claims 4, 8, and 9, Silwa et al discloses and teaches the construction of an ultrasonic assembly with matching stack (0031), but lacks disclosure of a specific hub or backing plate with amplifier. It is hereby noted that the disclosure does teach multiple lumens, which require communication with an external fluid port/hub (0059-0063), as well as a matching section (backing material) for the amplifier (0049, Fig 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of such matching stack materials and the multi-lumen design including fluid ports with access and fluid communication to constitute a hub for administering fluid along the lumens which are in fluid communication with external fluid sources (0057-0063).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al (US 2009/0163940) in view of Rabiner (US 6,551,337). 
Regarding claim 5, Sliwa discloses a piezoelectric components, but doesn’t disclose that they are positioned specifically around a circumference of the amplifier.  Attention is hereby directed to the teaching reference to Rabiner which expressly discloses and teaches the use of a ring-shaped stacking of piezoelectric elements around the amplifier (Col 3 Line .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al (US 2009/0163940) in view of Zoo Yong et al (WO 2013/165935). 
Regarding claim 6, Sliwa fails to disclose setting each piezoelectric component to a center frequency different from one-another. Attention is hereby directed to the teaching reference to Zoo Yong et al which expressly discloses the use of layers with different center frequencies in the transducer stack layers (0030). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the design of components with varying center frequency in order to interweave frequencies depending upon application and intention for the elements (0030, Zoo Yong).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al (US 2009/0163940) in view of Gerry et al (US 2007/0085611). 
Regarding claims 12 and 13, Sliwa et al fails to disclose a coupling component proximal to a hub for coupling and the component including a collet head, O-ring, clamp, or keyed interface. Attention is hereby directed to the teaching reference to Gerry et al which discloses and teaches such a coupling component (Fig 8, 3700) provided proximal to a hub (7b) for the purpose of providing coupling to the transmission member. It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized this motivation and combination of Gerry et al with the device and methods of Sliwa et al for the purpose of facilitating the disclosed coupling of Sliwa (Fig 7, 48, Gerry Fig 8 and discussion) in the proximal region of the hub.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.